Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group 11 (claims 1-4, 24-26, 33, and 34) in the reply filed on 11/30/2020 is acknowledged.
Claims 5-23, 27-32, and 35-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/2020.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 


Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “encoding adjustment component” in claim 33. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 33 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. After reviewing the specification there appears to be no corresponding structure for “network component”, “monitoring component”, “transceiver component” 

Claim 33 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the specification does not reasonably provide enablement for the structure corresponding to [2]. The specification does not enable a person skilled in the art to make to the invention commensurate in scope with the claim(s).

Claim limitations “network component”, “monitoring component”, “transceiver component”  
invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. After reviewing the specification there appears to be no corresponding structure for “network component”, “monitoring component”, “transceiver component”. Therefore, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 

In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may: 
(a) Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function; 
, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c) Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or 
(d) Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function. 

Claim 34 is rejected based on its dependence upon claim 33.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the encoding instructions" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 24, 26, 33, and 34 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsuura (US 2017/0301203).
Regarding claim 1, Matsura discloses a method comprising:
receiving, at a base station (FIG. 4, [0060], device 205b may be remote computing device 115, 140) and from a user device (115, 120) associated with a user, a request for viewing a video stream that is captured by a camera ([0039], [0044], a user requests video data from user device 115, 120), wherein the camera and the base station are connected to each other in a first network (FIGs 1 and 4, [0038], [0064], all devices are connected via network 125);
determining, at the base station (via bandwidth module 215-b), multiple input parameters for adjusting encoding of the video stream by the camera ([0053], [0056], network bandwidth and voice input are monitored), wherein at least some of the input parameters are associated with the first network ([0053], [0056], network bandwidth and voice input are monitored);
(205-a) ([0069], a remote camera is connected to system 400), the encoding of the video stream based on one or more of the multiple input parameters to generate an encoded video stream ([0053], [0057], based on detected voice and network bandwidth, bandwidth modules 215, 215-a in cameras 205, 205-a control the encoding parameters of the video data); and
transmitting, by the base station, the encoded video stream from the base station to the user device ([0048], the server or remote computing device 115, 140 receives the video data from the camera and transmits it to computing device 115, 120).
Regarding claim 4, Matsura discloses wherein determining the multiple input parameters includes obtaining at least some of the multiple input parameters from a system-on-chip (bandwidth modules 215-a, 215b) at the base station (205-b).
Regarding claim 24, Matsura discloses wherein adjusting the encoding of the video stream includes:
monitoring, by the camera (205-a), one or more of the multiple input parameters ([0055]-[0059], bandwidth module 215-a in camera 205-a monitors network conditions and voices), determining, by the camera, that a specified input parameter of the one or more of the multiple parameters has changed, determining, by the camera, whether to adjust the encoding of the video stream based on the specified input parameter or based on the encoding instructions ([0057], [0058], encoding of the video data is adjusted based on changing network and detected voice conditions), and
responsive to a determination to adjust the encoding of the video stream based on the specified input parameter, adjusting, by the camera, the encoding of the video stream based on ([0057], [0058], encoding of the video data is adjusted based on changing network and detected voice conditions).
Regarding claim 26, the limitations of claim 26 are rejected in the analysis of claim 1.  Matusra further discloses a computer-readable storage medium storing computer-readable instructions ([0087], a program stored on a CRM).
Regarding claim 33, Matsura discloses a base station (205-b), comprising: 
a processor (405);
a network component (435) that is configured to establish a connection with a first network ([0068], antenna 435 connects to a network) and to a camera in the first network (FIGs 1 and 4, [0038], [0064], all devices are connected via network 125); 
a monitoring component (215-b) that is configured to monitor multiple input parameters for adjusting encoding of a video stream captured by the camera ([0053], [0056], network bandwidth and voice input are monitored);
an encoding adjustment component that is configured to control encoding of the video stream by the camera based on one or more of the multiple input parameters ([0053], [0057], based on detected voice and network bandwidth, bandwidth modules 215, 215-a in cameras 205, 205-a control the encoding parameters of the video data); and
a transceiver component (430) that is configured to: 
receive an encoded video stream from the camera ([0048], the server or remote computing device 115, 140 receives the video data from the camera and transmits it to computing device 115, 120), and 
([0048], the server or remote computing device 115, 140 receives the video data from the camera and transmits it to computing device 115, 120).
Regarding claim 34, Matsura discloses wherein the input parameters include network parameters associated with the first network ([0053], [0056], network bandwidth and voice input are monitored), and wherein the monitoring component is configured to obtain the network parameters from a system-on-chip (bandwidth modules 215-a, 215b) on the base station (205-b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura (US 2017/0301203) in view of Wu et al. (Wu) (US 2019/0200013).
Regarding claim 2, Matsura discloses the method of claim 1 (cee claim 1 above) and a network parameter (See claim 1 above, bandwidth).
Matsura is silent about wherein at least some the multiple input parameters are network parameters associated with the first network.
Wu from the same or similar field of endeavor discloses at least some the multiple input parameters are network parameters associated with the first network ([0015], bit rate during encoding is adjusted based on packet loss rate and available bandwidth).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Wu into the teachings of Matsura for mare accurate determination of the network conditions by using multiple network parameters.
Regarding claim 3, Matsura in view of Wu further discloses wherein the network a medium utilization parameter (Wu, [0015] available bandwidth), a packet loss percentage (Wu, [0015] packet loss rate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Wu into the teachings of Matsura for mare accurate determination of the network conditions by using multiple network parameters.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura (US 2017/0301203) in view of Demircin et al. (Demircin) (US 2007/0153916).
claim 25, Matsura discloses wherein adjusting the encoding of the video stream includes:
determining, by the base station, that a capacity of a specified wireless channel in the first network that is used to transmit the encoded video stream to the base station is at a specified rate at a specified time ([0058], the available bandwidth at a current time is determined), and
sending, by the base station, an instruction to the camera to start encoding the audio stream at the specified time at a target bit rate below the specified rate before an estimate throughput of the specified wireless channel is further measured ([0032], the audio bit rate is adjusted based on constantly measured bandwidth).
Matsura is silent about the video stream at the specified time at a target bit rate.
Demircin from the same or similar field of endeavor discloses the video stream at the specified time at a target bit rate ([0237], the video bit rate is adapted based on the detected bandwidth).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Demircin into the teachings of Matsura for transmitting the best quality video stream that is able to be streamed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFERY A WILLIAMS/Primary Examiner, Art Unit 2488